DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 2, figure 2, claims 1-4, in paper filed on 7/7/22 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanematsu (WO 2015029400).
	Regarding claim 1, Kanematsu discloses a contact point device comprising:
a housing (13); 
first and second electrical contacts (10) disposed in an upper surface of the housing (13),
the first and second electrical contacts (10) disposed in spaced apart relation to one another by a selected distance measured in a plane of the upper surface; 
a contact bar (12) disposed below the upper surface at a location interior to the housing (13), 
the bar (12) having a width at least as large as the selected distance and disposed in registration with each of the first and second electrical contacts (10) at a location to permit simultaneous contact of the contact bar (12) to each of the first and second electrical contacts (10); and 
a plunger (23) disposed in the housing and operably connected to the contact bar (12), 
the plunger (23) movable relative to the upper plane in a direction perpendicular thereto, 
the plunger (23) in electrical communication with the housing (13).
Regarding claim 2, which depends from claim 1, Kanematsu discloses:
the housing (13) includes a lower compartment (see the drawing above) in which the plunger (23) is disposed, 
the lower compartment (see the drawing above) including a ferrous wall (131) having an aperture (134) with the plunger (23) disposed therein.	
[AltContent: textbox (Lower compartment)][AltContent: arrow]
    PNG
    media_image1.png
    266
    296
    media_image1.png
    Greyscale
Annotated FIG. Front Page of Kanematsu
Regarding claim 4, which depends from claim 1, Kanematsu discloses: 
comprising electrically isolative material (24) disposed between the contact bar (12) and the plunger (23) to electrically isolate the contact bar (12) from the plunger (23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu (WO 2015029400) in view of Suzuki et al. (US 2014/0176268).
Regarding claim 3, which depends from claim 1, Kanematsu discloses: 
the movable member (23) connected to the plunger and the housing to provide electrical communication therebetween.
However, Kanematsu does not disclose the movable member (21) is a flexible conductive member.
Suzuki discloses an electromagnetic switch comprising”  
a flexible conductive member (14) connected to the plunger (13a) and the housing (1) to provide electrical communication therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the flexible conductive member (14) as taught by Suzuki with Kanematsu’s device for the purpose of having lighter weight.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
August 22, 2022
/BERNARD ROJAS/           Primary Examiner, Art Unit 2837